FILED
                            NOT FOR PUBLICATION                             FEB 16 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAUL ARTURO CORONADO-                            No. 08-71614
HIDALGO,
                                                 Agency No. A075-110-233
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 14, 2012
                            San Francisco, California

Before: THOMAS, FISHER, and IKUTA, Circuit Judges.

       Raul Coronado-Hidalgo, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ final order of removal and denial of his

applications for a fraud waiver under 8 U.S.C. § 1227(a)(1)(H), cancellation of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
removal, and voluntary departure. Because the parties are familiar with the history

of the case, we need not recount it here.

      Following the BIA’s decision in this case, our Court issued an opinion in

Vasquez v. Holder, 602 F.3d 1003 (9th Cir. 2010), which may have a bearing on

the outcome of the petition for review. Because the BIA has not had an

opportunity to evaluate this case in light of Vasquez and because the BIA has not

considered the applicability of 8 U.S.C. § 1227(a)(1)(H) to persons who lawfully

entered the country, see id. at 1015 n.12, we remand the petition for review to the

BIA for its reconsideration. Given the remand, we need not–and do not–express

any opinion as to any issue raised by the parties.




      REMANDED.